Citation Nr: 0911528	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, including 
as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 
to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The Veteran testified before the undersigned at a hearing at 
the RO in April 2007.  The transcript is included in the 
record and has been reviewed.  Additional VA medical records 
were submitted at the time of the hearing, along with signed 
statement waiving initial consideration of such evidence by 
the RO. 

In October 2007, the Board denied an initial disability 
rating in excess of 20 percent for diabetes mellitus; and 
dismissed the appeals as to the claims for service connection 
for bladder disability, disability manifested by acid reflux, 
and increased evaluation for service-connected bilateral 
hearing loss are dismissed.  The issue of entitlement to 
service connection for hypertension was remanded for further 
development and has since returned to the Board for further 
appellate review.

The Veteran stated claims for service connection for 
bilateral eye disability and loss of reproductive organ 
secondary to DM (see April 2007 and February 2008 
statements), and these matters are referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's service treatment records are negative for 
complaints, treatment, and diagnoses of hypertension; 
hypertension was not exhibited within the first post-service 
year; and there is no competent evidence relating 
hypertension to his active service or service-connected 
diabetes mellitus, type II.  



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, is 
not proximately due to or the result of service-connected 
diabetes mellitus, type II, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,  3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

VCAA notice letters were provided to the Veteran in June 2004 
and November 2004.  These notice letters fully addressed all 
notice elements, informing the Veteran of what evidence was 
required to substantiate his claim, and of the Veteran's and 
VA's respective duties for obtaining evidence.  A May 2006 
letter also advised the Veteran as to how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO readjudicated the claim by a March 2007 supplemental 
statement of the case (SSOC), after complete VCAA notice was 
provided to the Veteran.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, and private medical 
evidence.  The Veteran was afforded a personal hearing in 
April 2007; the Veteran underwent a VA examination in July 
2006 and his case was re-reviewed by a VA physician in 
December 2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, according to a "SSOC Notice Response" form dated in 
February 2008, the Veteran indicated that he has no other 
information or evidence to submit, and requested that his 
case be returned to the Board for further appellate 
consideration.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria and Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, that are 
manifest to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2008).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Here, medical evidence of record confirms a current diagnosis 
of hypertension; however, there is no evidence of 
hypertension during service.  Service treatment records are 
negative for any findings related to hypertension.  The 
examination report at service discharge showed a blood 
pressure reading within normal limits and no indication of 
high blood pressure or hypertension was otherwise indicated.  
Hypertension was also not shown on VA examination conducted 
in December 1984.

There is no evidence of hypertension within the first post-
service year.  The earliest reference to hypertension in the 
record is found in the late 1990s.  In this regard, treatment 
records in 1998 note elevated blood pressure readings.  A 
June 1999 VA examination report where the physician indicated 
"possible hypertension" with follow-up needed.  Treatment 
records dated after 1999 note diagnoses of hypertension.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

There is also no evidence of a nexus between the Veteran's 
hypertension and service.
With regard to the contention that the Veteran's hypertension 
is related to his service-connected diabetes mellitus, the 
Veteran was afforded a VA examination in July 2006.  The July 
2006 VA examiner indicated that the Veteran's hypertension is 
not aggravated by the Veteran's diabetes mellitus, as renal 
function is normal.  There was no indication as to whether DM 
was implicated in the onset of hypertension.

Pursuant to the Board's October 2007, the Veteran's case was 
reviewed by a VA examiner to ascertain the likelihood that 
his diabetes caused his hypertension.  In response, a VA 
examiner, in December 2007, reviewed the Veteran's claims 
folder and opined that the Veteran's hypertension is not 
caused by or a result of his service connected diabetes 
mellitus, type 2.  The examiner noted that the Veteran has 
normal renal function and there is no evidence of 
microalbuminuria, therefore the Veteran's diabetes is not 
aggravating his hypertension.  

The Veteran, in correspondence received in February 2008, 
expressed his continued disagreement with the denial of his 
claim.  He stated hat he was told by his physician that type 
II diabetes can cause high blood pressure.  He also stated 
that after his diabetes diagnosis, there was evidence of 
microalbuminuria and his renal function was not normal.  
Hearsay medical evidence, as transmitted by layperson, is of 
limited probative value.  The connection between what a 
physician said and layperson's account of what he purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

As noted above, the facts of the Veteran's case were reviewed 
by medical professionals in July 2006 and December 2007.  The 
Veteran is competent to report his symptoms.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, as a layperson, he is not 
competent to provide a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

For the reasons discussed above, the Board concludes that 
hypertension was not incurred in or aggravated by service, 
and hypertension may not be presumed to have been incurred 
therein.  Moreover, there is no competent evidence relating 
the current hypertension to service-connected diabetes 
mellitus.  The benefit-of- the-doubt doctrine has been 
considered, however, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A § 5107(b); see also Gilbert, supra.

ORDER

Entitlement to service connection for hypertension, to 
include as due to service- connected diabetes mellitus, is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


